Citation Nr: 0948654	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a right knee disorder.  

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran has served in the Army National Guard since March 
1984.  He served on active duty from March 2003 to July 2003 
and has also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on October 20, 2009, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for a left 
knee disorder and for a back disorder will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.   The Veteran's right knee disorder clearly and 
unmistakably existed prior to service, but the evidence does 
not clearly and unmistakably establish that the Veteran's 
preexisting right knee disorder did not chronically worsen or 
increase in severity during his period of service.  

3.  The Veteran's current right knee disorder is causally or 
etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a right 
knee disorder was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the decision below, the Board has granted the Veteran's 
claim for service connection for a right knee disorder, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands-that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection-must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war on or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a right knee 
disorder.  At the outset, the Board notes that the 
presumption of soundness applies for the Veteran's period of 
active duty service because there is no record of a physical 
examination at the time he entered active duty service in 
March 2003. See Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
(where there was no entrance examination report of record 
because it was presumed to have been lost in a fire, the 
presumption of soundness attached as reflected by the 
conclusion that it had been rebutted by clear and 
unmistakable evidence of the pre-service existence of the 
disability).  

However, there is clear and unmistakable evidence of record 
indicating that the Veteran had a preexisting right knee 
disorder.  In this regard, his service treatment records show 
that he sustained a right knee contusion in April 1984 and 
that he later complained of right knee pain after an Army 
Physical Fitness Test during a period of INACDUTRA in 
November 1997.  Private medical records dated in October 2002 
indicated that an x-ray had revealed a fine line with some 
calcification near the right tibial tuberical that was not 
present on the left side.  The physician diagnosed a probable 
stress fracture of the right knee and recommended 
conservative treatment. In a February 2003 letter, the same 
physician stated that the Veteran had instability of the knee 
joints and recommended that he refrain from running or 
strenuous activity involving the knees.  In addition, the 
September 2008 VA examiner observed that the Veteran had 
multiple complaints regarding his knees during active service 
in 2003 and stated that it was a preexisting condition.  
Therefore, the Board finds such evidence to indicate that the 
Veteran's right knee disorder clearly and unmistakably 
existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's right knee disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the Veteran's preexisting right knee 
disorder clearly and unmistakably was not aggravated during 
service.  To make this determination, the Board must consider 
the Veteran's service treatment records as well as evidence 
developed after service.

At his October 2009 hearing before the Board, the Veteran 
testified that he was prescribed four days of bed rest when 
he was on profile during active duty.  There is an April 2009 
letter from a Sergeant Major (SGM) who supervised the Veteran 
during his period of active duty.  The SGM indicated that the 
Veteran had developed a problem with pain and swelling in 
both of his knees and that he had to arrange for the Veteran 
to move to a lower floor in the barracks because of the 
temporary profile.  It was also noted that he had received 
treatment at one of the troop medical clinics at Fort Riley 
as well as at the hospital.  The SGM could not remember the 
specific cause of the Veteran's knee problems, but he noted 
that the Veteran constantly climbed up, down, and under five-
ton trucks as a mechanic.  While lay persons are generally 
not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the April 2009 lay statement does 
provide evidence that the Veteran complained of and was 
treated for a right knee disorder in service.  

Moreover, the Veteran's service treatment records show that 
he did complain of bilateral knee pain on several occasions.  
In fact, he was diagnosed with chondromalacia and 
retropatellar disease in March 2003 and was placed on profile 
for one month because of his knees.  In particular, he was 
restricted from running, jumping, and road marching for more 
than two miles.  It appears that the profile was thereafter 
extended until June 2003.  

In addition, the evidence of record shows that the Veteran 
complained of and sought treatment for his right knee 
disorder shortly after his period of active duty.  In this 
regard, the Veteran testified at his October 2009 hearing 
before the Board that both of his knees continued to bother 
him after his active duty service.  As previously noted, lay 
persons, such as the Veteran, are competent to provide 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); See 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Charles v. Principi, 16 
Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Moreover, the Veteran was placed on profile again 
due to chronic bilateral knee pain in August 2003 and 
September 2003 while serving in Army National Guard.  He was 
subsequently placed on a permanent profile in June 2007 
because of knee pain.  The Veteran's private physician also 
sent a letter in July 2007 noting that the Veteran's knee 
impairment was medically managed, but progressive.  It was 
recommended that the Veteran avoid activities that would 
stress his knees.  

The Board does observe the September 2008 VA examiner's 
opinion that the Veteran's right knee patellofemoral syndrome 
was less likely as not permanently aggravated by his military 
service.  The examiner did indicate that the Veteran's knee 
symptoms worsened during his deployment, but he stated that 
the symptoms improved after he a received a profile 
restricting him from running.  He also noted that x-rays did 
not show changes to either knee.  However, as previously 
noted, the Veteran was placed on a permanent profile in June 
2007, yet he subsequently had symptomatology at the time of 
the September 2008 VA examination during which he was 
assessed as having right patellofemoral syndrome.  Thus, it 
does not appear that his symptoms improved or resolved as 
suggested by the September 2008 VA examiner.  

Nevertheless, in light of the foregoing evidence showing 
symptomatology and treatment pertaining to the Veteran's 
right knee both during his active duty service and 
immediately thereafter, it cannot be said that there is clear 
and unmistakable evidence showing that the Veteran's 
preexisting right knee disorder did not chronically worsen or 
increase in severity during his period of service.  
Accordingly, the presumption of soundness is not rebutted.   

Based on the foregoing, the Board's analysis must turn to the 
issue of whether a current right knee disorder was incurred 
during the Veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).  As previously discussed, the Veteran 
complained of right knee pain several times during his period 
of active duty.  Moreover, the medical evidence of record 
clearly indicates that his right knee disorder has persisted 
after service.  As such, the Board finds that there is 
reasonable doubt as to whether the Veteran has a current 
right knee disorder that is related to his military service.  

The Board does observe the September 2008 VA examiner's 
opinion that the Veteran's right knee patellofemoral syndrome 
was less likely as not caused by his military service.  In 
this regard, he observed that the Veteran's right knee 
contusion in April 1984 had healed without residual effects 
and was not related to his current right knee disorder.  He 
did acknowledge the Veteran's multiple complaints regarding 
his knee service, but the examiner stated that those 
complaints were the result of a preexisting condition and not 
the result of service.  However, as discussed above, the 
presumption of soundness has not been rebutted.  Thus, it 
appears that the Veteran's current right knee disorder did 
manifest during his period of active duty service.  

The Board also observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Based on the 
evidence of record, the Board finds that the Veteran 
currently has a right knee disorder related to his military 
service.  Accordingly, the Board concludes that service 
connection for a right knee disorder is warranted.



ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a right knee disorder is 
granted.  





REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.    

In this case, the Veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for a left knee disorder and a back disorder.  The 
medical evidence of record does document the Veteran as 
having current diagnoses of left knee patellofemoral pain 
syndrome and chondromalacia patella as well as herniated 
discs and spinal stenosis.  The Veteran has claimed that his 
left knee and back disorders are secondary to his right knee 
disorder for which service connection has been granted in the 
decision above.  However, the evidence of record does not 
include a medical opinion based on a review of the Veteran's 
claims file that addresses whether he currently has a left 
knee or back disorder that was caused or aggravated by his 
service-connected right knee disability.  The Board notes 
that a January 2009 addendum to the September 2008 VA 
examination report did provide an opinion addressing whether 
the Veteran's left knee disorder was aggravated by his 
military service, but there was no discussion pertaining to 
his claim of secondary service connection.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any and all back and left knee disorders that may 
be present.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left knee and back 
disorders that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records.  

The examiner should identify all current 
back and left knee disorder.  For each 
diagnosis identified, the examiner should 
opine as to whether it is at least as 
likely as not that the disorder is 
causally or etiologically related to the 
Veteran's military service.  The examiner 
should also indicate whether the disorder 
was either caused by or permanently 
aggravated by the Veteran's service-
connected right knee disability.    

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


